DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 August 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Amendment and Reply under 37 CFR 1.116 (“Response”), filed 3 August 2021, with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant seems to be arguing that because the ‘building types’ and ‘mechanical systems’ are ‘predefined’, the plant designs cannot be ‘potential’ plant designs (Response: pg. 8). However, the predefined building types and mechanical systems are selected in order to build the ‘potential’ plant designs. Put simply, the claims describe displaying two potential simulated results, receiving a selection of the results, receiving an input to compare the selected, generate financial performance data based on the input to compare, and generate a visual representation of the financial performance data. Applicant is interpreting the claims to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0011150 A1 to Sons et al. (“Sons”) in view of United States Patent Application Publication No. 2015/0331972 A1 to McClure et al. (“McClure”).
As per claims 1 and 9, the claimed subject matter that is met by Sons includes:
A system comprising (Sons: ¶ 0039):
one or more computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to (Sons: ¶ 0039):
generate a first graphical element in a user interface, the first graphical element comprising a plurality of simulation results for a plurality of potential designs (Sons: ¶¶ 0043 “hypothetical energy usage profile is evaluated and compared to the calibrated baseline energy 
receive a plurality of user inputs selecting a subset of the plurality of potential designs (Sons: ¶¶ 0115-0119 “a selective comparison between two sets of monthly electrical consumptions is performed and reported wherein a first set of monthly electrical consumptions is selected from the baseline energy usage profile, the calibrated baseline energy usage profile and the hypothetical energy usage profile” and 0139-0140):
receive a user input from the user interface, the user input comprising an indication to evaluate data associated with the economic feasibility for the selected subset of the plurality of potential designs (Sons: ¶¶ 0115-0119 “a selective comparison between two sets of monthly heating fuel consumptions is performed and reported wherein a first set of monthly heating fuel consumptions is selected from the baseline energy usage profile, the calibrated baseline energy usage profile and the hypothetical energy usage profile.  The second set of monthly heating fuel consumptions is selected from the actual energy usage profile, the calibrated baseline energy usage profile and the hypothetical energy usage profile.  In a preferred embodiment, the selective comparison is performed in the spreadsheet format” and 0139-0140);
generate, responsive to the received user input, financial performance data associated with the subset of the plurality of potential designs, the financial performance data based at least in part on simulation data associated with the subset of the plurality of potential designs (Sons: ¶¶ 0115-0119, 0139-0140 and Figs. 13a-13d); and

Sons fails to specifically teach plant designs. The Examiner provides McClure to teach and disclose this claimed feature.
The claimed subject matter that is met by McClure includes:
a system comprising (McClure: ¶ 0167): 
one or more computer-readable storage media having  instructions stored thereon that, when executed by one or more processors, cause the one or more processors to (McClure: ¶ 0167): 
generate a first graphical element in a user interface, the first graphical element comprising a simulation result for a plant design (McClure: ¶¶ 0037, 0124 and 0133-0135 and Fig. 2);  
receive a user input from the user interface, the user input comprising an indication to evaluate data associated with the economic feasibility of the plant design (McClure: ¶¶ 0075, 0077 and 0125);  
generate, responsive to the received user input, financial performance data associated with the plant design, the financial performance data based at least in part on simulation data associated with the plant design (McClure: ¶¶ 0127, 0129 and 0147);  

Sons teaches a system and method for generating simulated financial performance data. McClure teaches a comparable system and method for generating simulated financial performance data that was improved in the same way as the claimed invention. McClure offers the embodiment of plant designs. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the plant designs as disclosed by McClure to the designs as taught by Sons for the predicted result of improved systems and methods for generating simulated financial performance data. No additional findings are seen to be necessary. 

As per claim 17, the claimed subject matter that is met by Sons includes:
A system comprising (Sons: ¶ 0039): 
one or more computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to (Sons: ¶ 0039): 
generate a first graphical element in a user interface, the first graphical element comprising a plurality of simulation results for a plurality of potential plant designs (Sons: ¶¶ 0043 “hypothetical energy usage profile is evaluated and compared to the calibrated baseline energy usage profile to determine if the energy savings goal is met” and 0115-0119);

receive a first user input from the user interface, the first user input comprising an indication to evaluate data associated with the economic feasibility for the selected subset of the plurality of potential plant designs (Sons: ¶¶ 0115-0119 “a selective comparison between two sets of monthly heating fuel consumptions is performed and reported wherein a first set of monthly heating fuel consumptions is selected from the baseline energy usage profile, the calibrated baseline energy usage profile and the hypothetical energy usage profile.  The second set of monthly heating fuel consumptions is selected from the actual energy usage profile, the calibrated baseline energy usage profile and the hypothetical energy usage profile.  In a preferred embodiment, the selective comparison is performed in the spreadsheet format”);
generate a third fest graphical element in the user interface, the third graphical element comprising a visual representation of a comparison of first financial performance data between the potential plant designs of the subset of the plurality of potential plant designs, the first financial performance data based at least in part on simulation data associated with the subset of the plurality of potential plant designs (Sons: ¶¶ 0115-0119, 0140 and 0156 and Figs. 9 and 13a-13d);

generate, responsive to the received second user input, second financial performance data associated with the subset of the plurality of potential plant designs, the second financial performance data based at least in part on the value for the analysis parameter (Sons: ¶¶ 0112-0114 and 0133-0136 and Fig. 18, 19 and 22); and
generate a fourth graphical element in the user interface, the fourth graphical element comprising the generated second financial performance data for the subset of the plurality of potential plant designs (Sons: ¶¶ 0112-0114 and 0133-0136 and Fig. 18, 19 and 22).
Sons fails to specifically teach plant designs. The Examiner provides McClure to teach and disclose this claimed feature.
The claimed subject matter that is met by McClure includes:
A system comprising (McClure: ¶ 0167): 
one or more computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to (McClure: ¶ 0167): 
generate a first graphical element in a user interface, the first graphical element comprising first financial performance data for a plant design (McClure: ¶¶ 0037, 0124 and 0133-0135 and Fig. 2);  

generate, responsive to the received user input, second financial performance data associated with the plant design, the second financial performance data based at least in part on the value for the analysis parameter (McClure: ¶¶ 0127, 0129 and 0147);  
generate a second graphical element in the user interface, the second graphical element 
comprising the generated second financial performance data for the plant design (McClure: ¶¶ 0158-0162 and Figs. 6A-6D). 
Sons teaches a system and method for generating simulated financial performance data. McClure teaches a comparable system and method for generating simulated financial performance data that was improved in the same way as the claimed invention. McClure offers the embodiment of plant designs. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the plant designs as disclosed by McClure to the designs as taught by Sons for the predicted result of improved systems and methods for generating simulated financial performance data. No additional findings are seen to be necessary. 

As per claims 2, 10 and 18, the claimed subject matter that is met by Sons and McClure includes:

The motivation for combining the teachings of Sons and McClure are discussed in the rejection of claims 1, 9 and 17, and are incorporated herein.
As per claims 3 and 11, the claimed subject matter that is met by Sons and McClure includes:
wherein the second graphical element presents the financial performance data in a chart, bar graph, or line graph (Sons: Fig. 9 and McClure: ¶ 0161 and Fig. 6A-6D). 
The motivation for combining the teachings of Sons and McClure are discussed in the rejection of claims 1 and 9, and are incorporated herein.
As per claims 4 and 12, the claimed subject matter that is met by Sons and McClure includes:
wherein the simulation data comprises a principle cost or operating cost of the subset of the plurality of plant designs (Sons: ¶¶ 0046 and 0122-0124 and McClure: ¶¶ 0145 and 0147). 
The motivation for combining the teachings of Sons and McClure are discussed in the rejection of claims 1 and 9, and are incorporated herein.
As per claims 5 and 13, the claimed subject matter that is met by Sons and McClure includes:
wherein the user input is a first user input, and the one or more processors are further caused to: generate a third graphical element, the third graphical element configured to accept a second user input, the second user input comprising a value for an analysis parameter for 

The motivation for combining the teachings of Sons and McClure are discussed in the rejection of claims 1 and 9, and are incorporated herein
As per claims 6, 14 and 19, the claimed subject matter that is met by Sons and McClure includes:
wherein the analysis parameter is an evaluation period, baseline cost, required rate of return, discount rate, or escalation rate (Sons: ¶ 0135 and McClure: ¶¶ 0300 and 0315). 
The motivation for combining the teachings of Sons and McClure are discussed in the rejection of claims 1, 9 and 17, and are incorporated herein
As per claims 7 and 15, the claimed subject matter that is met by Sons and McClure includes:
wherein the second graphical element further comprises comparison data, wherein the comparison data indicates if the financial performance data is greater than or less than a threshold value (Sons: ¶ 0123 and McClure: ¶ 0264). 
The motivation for combining the teachings of Sons and McClure are discussed in the rejection of claims 1, 9 and 17, and are incorporated herein

As per claim 20, the claimed subject matter that is met by Sons and McClure includes:
wherein the analysis parameter is a first analysis parameter and the value of the analysis parameter is a first value, wherein the generated second financial performance data is based at least in part on the first value of the first analysis parameter and a second value of a second 

The motivation for combining the teachings of Sons and McClure are discussed in the rejection of claims 1, 9 and 17, and are incorporated herein
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/A. Hunter Wilder/Primary Examiner, Art Unit 3627